Citation Nr: 0929803	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected otitis externa.

2.  Entitlement to service connection for an acquired 
psychiatric condition, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 7, 1945 to 
August 14, 1946 and from May 27, 1950 to March 10, 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
tinnitus and depression.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran's tinnitus is unrelated to his period of service or 
to any aspect thereof, including service-connected otitis 
externa.

2.  The probative evidence of record indicates that the 
Veteran's acquired psychiatric condition, to include 
depression and anxiety, first manifested many years after his 
separation from service and is unrelated to his period of 
service or to any aspect thereof.

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service, including service-connected otitis externa.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).

2.  An acquired psychiatric condition, to include depression 
and anxiety, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran was notified in a VCAA letter dated in September 
2007, before the initial adjudication of the claims, of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

The September 2007 VCAA letter also informed the Veteran 
regarding the appropriate disability ratings or effective 
dates to be assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for tinnitus and an acquired psychiatric 
condition, to include depression and anxiety, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA audiological evaluation in 
March 2008, as to his claim of entitlement to service 
connection for tinnitus, and an opinion as to his claim was 
obtained.  As there is no evidence of record indicating an 
in-service event, injury, or disease related to the Veteran's 
acquired psychiatric condition, to include depression and 
anxiety, and no evidence of treatment for symptoms of the 
same for many years after separation from service, there is 
sufficient evidence to make a decision on the claim, and a VA 
examination is not required. 

The Veteran's available service treatment records and all 
identified, authorized, and available post-service VA and 
private treatment records relevant to the issues on appeal 
have been requested or obtained.  The Board notes that at the 
time of the Veteran's February 2009 hearing, the Veteran 
reported that private treatment records as to his claim of 
entitlement to service connection for depression were 
outstanding.  The Veteran's representative requested that the 
record be held open for 30 days in order for the Veteran to 
either obtain his private treatment records or submit a VA 
Form 4142, Authorization and Consent to Release Information 
to the VA.  By a February 2009 statement, the Veteran's 
representative requested that the record be held open for an 
additional period of time, until April 24, 2009.   The Board 
notes that the Veteran submitted a statement from his private 
physician, dated in March 2009, as to his claim of 
entitlement to service connection for tinnitus.  However, to 
date the Veteran has not submitted a VA Form 4142, 
Authorization and Consent to Release Information to the VA, 
or private treatment records as to his claim of entitlement 
to service connection for an acquired psychiatric condition, 
to include depression and anxiety.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  The Veteran's tinnitus, however, is not a 
disability for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:   (1) that 
a current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime and peacetime; however, the Veteran 
does not contend that he was in combat and his service 
personnel records are silent for indicia of combat service.  

There is no occupational specialty provided for the Veteran's 
period of service dated from September 1945 to August 1946.  
The Veteran's DD-214 indicates that his occupational 
specialty was supply clerk during his period of service dated 
from May 1950 to March 1954.  At the time of the Veteran's 
February 2009 hearing before the Board, the Veteran reported 
that he stood watch, scrubbed floors, painted floors, and 
completed the normal duties of a deckhand.  Also at the time 
of the hearing, the Veteran reported that he didn't do any 
actual battle and the only real action he had was too far 
offshore for the three-inch gun to hit.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Tinnitus

The first requirement for service connection, medical 
evidence of a current disability, has been met.  The first 
evidence demonstrating a clinical diagnosis of tinnitus is 
dated in December 1991.  At that time, the Veteran underwent 
VA audiological evaluation.  The Veteran reported chronic 
ringing in his ears over the last 25 years, with an increase 
in severity during the last 5 years.  

The first question in this case arises from the second 
element, evidence of disease or injury in service.  On this 
point, lay witnesses, such as the Veteran, are credible to 
describe what happened in service.  Other lay witnesses, such 
as the Veteran's wife, first cousin, and friends, are also 
credible to describe what they observed.  Evidence in the 
form of lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2008) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Veteran, in a January 2008 statement, asserted that he 
has experienced tinnitus since his service in 1946.  The 
Veteran reported that he was working on a public dock, 
decommissioning the USS Lunga Point, and that his ears rang 
after the end of each work day. 

At the time of his February 2009 hearing before the Board, 
the Veteran asserted that he experienced terrible noise while 
decommissioning his ship, as three or four service members 
were using chipping hammers or scraping and banging.  The 
Veteran made clear that the reason his service treatment 
records and post-service VA and private treatment records 
were silent for complaints of tinnitus was that he was 
unaware that tinnitus was a clinical condition.  The Veteran 
reported that he was never asked as to the presence of 
symptoms of tinnitus during his physical examinations during 
service.  Also at the time of the hearing, the Veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus, to include as secondary to his 
service-connected otitis externa.

In support of his claim of entitlement to service connection 
for tinnitus, the Veteran submitted statements from his wife, 
his first cousin, and three friends.  All of the statements 
submitted described the Veteran's hearing problems, however, 
only the statements from the Veteran's wife and one of his 
friends indicated that the Veteran reported some kind of 
noise in his ears that made hearing things difficult.  

Service treatment records dated on three occasions in August 
1953 indicate that the Veteran was treated for 
dermatophytosis of the ears.  Such service treatment records 
are silent for complaints or diagnoses of tinnitus.  

The Veteran's service treatment records include Reports of 
Physical Examinations dated in July 1945, August 1945, May 
1950, and specifically March 1954, the examination conducted 
for the purpose of separation from service.  Each report is 
silent for complaints or diagnoses of tinnitus.  Thus, the 
Board finds that there is no medical evidence of tinnitus 
during service.

Report of VA examination dated in December 1954, conducted in 
connection with the Veteran's claim of entitlement to service 
connection for otitis externa, is silent for complaints or 
diagnosis of tinnitus.

VA Medical Certificate dated in November 1983, conducted to 
evaluate the severity of the Veteran's service-connected 
otitis externa, is silent for complaints or diagnosis of 
tinnitus. 

Private treatment records dated in August 1954 indicate that 
the Veteran complained of recurrent pain and swelling as to 
his left ear.  Private treatment records dated in March 1984 
indicate that the Veteran's physician treated him for a 
disturbance of the inner ear and was evaluated for hearing 
loss.  Private treatment records dated in April 1991 indicate 
that the Veteran was treated for hearing loss.  Such 
treatment records are silent for complaints or diagnoses of 
tinnitus. 

Although the Veteran is certainly competent to state that he 
experienced exposure to loud noise and ringing in the ears 
during service, the Board does not find his contention to be 
credible.  See Layno, 6 Vet. App. at 469.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  There is simply no 
probative evidence corroborating the Veteran's contention.  
The Veteran's occupational specialty of supply clerk and his 
testimony as to his duties as a deckhand are not consistent 
with military acoustic trauma.  Further, it is significant 
that the first instance upon which the Veteran complained of 
tinnitus is dated in December 1991, 37 years after his 
separation from service.  It is also significant that during 
VA examination in December 1991, the Veteran reported that he 
had experienced tinnitus for the past 25 years.  Thus, the 
Veteran reported that the onset of his tinnitus occurred in 
1966, 12 years after his separation from service.  While the 
Board notes that the Veteran has asserted that he did not 
know that tinnitus was a clinical condition, the medical 
evidence of record does not indicate that the Veteran 
reported symptomatology of tinnitus during consistent 
treatment related to his ears until December 1991.  

The Board finds that the medical evidence of record dated at 
the time of service and immediately thereafter, as to whether 
he experienced any symptomatology of tinnitus during service 
are more probative than the statements of the Veteran, his 
wife, and a friend, made many years after service, and in 
relation to a claim for monetary benefits.  Thus, the Board 
finds that there is no probative evidence of record 
indicating that the Veteran was exposed to chronic loud noise 
or experienced tinnitus during service.

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability, the Board finds that the 
most probative evidence of record indicates that there is no 
such nexus.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Private treatment records dated in January 2008 and March 
2009 indicate that the Veteran's private physician opined as 
to the relationship between the Veteran's tinnitus and 
hearing loss.  In the statement dated in January 2008, the 
private physician opined that he would expect significant 
tinnitus to exist with the Veteran's degree of hearing loss.  
In the statement dated in March 2009, the same private 
physician clarified that the Veteran's tinnitus is most 
certainly related to his hearing loss.  The private physician 
reported that chronic noise exposure causes damage to the 
inner ear hair cells, wherein tinnitus is felt to originate.  
The private physician opined that if the Veteran was exposed 
to chronic noise during service, as the Veteran reported, 
then the physician would expect such to have contributed to 
any damage incurred to his inner ear apparatus.    

The Board notes that the private physician's January 2008 
statement offered an opinion as to the relationship between 
the Veteran's tinnitus and hearing loss.  The Veteran's 
hearing loss, however, is not a service-connected disability.  
Thus, the private physician did not offer an opinion as to 
the issue on appeal, the relationship between the Veteran's 
tinnitus and his period of service.  As such, the private 
physician's January 2008 statement is of little probative 
value.

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The private 
physician conditioned his March 2009 opinion on "if" the 
Veteran was exposed to chronic noise during service, and 
opined that he would expect such noise to have contributed to 
the Veteran's inner ear damage.  As discussed above, there is 
no probative evidence of record indicating chronic noise 
exposure during service.  Such a statement is too vague and 
speculative to warrant any probative weight.  Due to the 
speculative nature of the March 2009 statement, it is 
insufficient to provide a medical nexus in favor of the 
Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  As such, the private physician's March 2009 
statement is of little probative value.

The Board finds that the most probative opinions of record as 
to a medical nexus between the Veteran's period of service 
and his current disabilities, including service-connected 
otitis externa, are the opinions rendered at the time of the 
March 2008 VA audiological evaluation.  At that time, the 
Veteran complained of constant, bilateral, tinnitus that 
sounds like crickets.  The audiologist opined that without 
record of audiogram testing during service, she could not 
provide an opinion, other than one based upon speculation, 
that the Veteran's tinnitus is related to his in-service 
noise exposure.  The audiologist opined that the Veteran's 
tinnitus is not related to his service-connected otitis 
externa, as otitis externa is a transient medical condition.  
The audiologist indicated that she reviewed the Veteran's 
claims file. 

The Board observes that the opinions rendered at the time of 
the VA audiological evaluation in March 2008 were based on a 
factual premise after consideration of the Veteran's claims 
file, that without evidence of an in-service injury, there 
can be no nexus between the same and a current disability.  
The thoroughness of the examination, opportunity to review 
relevant facts related to the Veteran's case history, and 
reasons and bases provided for the March 2008 opinion that 
the Veteran's tinnitus cannot be connected to his time in 
service without resorting to mere speculation, and that the 
Veteran's tinnitus is not related to his service-connected 
otitis externa, make such more probative than the statements 
of the Veteran's private physician dated in January 2008 and 
March 2009. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his tinnitus, 
service connection for same is not warranted.  

The Board notes that the Veteran is competent to describe 
symptomatology he experiences with his own senses.  See 
Layno, 6 Vet. App. at 469.  Thus, the Veteran is competent to 
describe ringing in his ears during service.  However, the 
Veteran's opinion as to a medical matter is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's tinnitus began in or was 
aggravated by service.  There is no record of any continuous 
symptoms from the time of the Veteran's separation from 
service onward.  Rather, the record establishes that more 
than 37 years after separation from service, the Veteran 
complained of tinnitus.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Additionally, because the Veteran's tinnitus is not a 
condition for which presumptive service connection may be 
granted, service connection is not warranted on a presumptive 
basis.

Further, because there is no probative evidence of record 
indicating a relationship between the Veteran's tinnitus and 
his service-connected otitis externa, service connection is 
not warranted on a secondary basis.
As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Condition

The first requirement for service connection, medical 
evidence of a current disability, has been met.  VA treatment 
records dated in March 2002 indicate that the Veteran was 
prescribed medication for depression.  VA treatment records 
dated in May 2006 indicate that the Veteran was prescribed 
medication for anxiety.

The first question in this case arises from the second 
element, evidence of disease or injury in service.  On this 
point, lay witnesses, such as the Veteran, are credible to 
describe what happened in service.  Evidence in the form of 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2008) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

At the time of his February 2009 hearing before the Board, 
the Veteran asserted that his depression is related to an 
experience he had in service.  The Veteran reported that on 
July 7, 1953, he was on a minesweeper so far off shore that 
he was afraid that the gun wouldn't hit shore and that a 
shore battery started to shell them.  The Veteran reported 
that he spoke to a corpsman, unofficially, about his 
feelings.  

The Veteran's service treatment records, to include Report of 
Physical Examination dated in March 1954 and conducted for 
the purpose of separation from service, are silent for any 
complaint, treatment, or diagnosis of an acquired psychiatric 
condition, to include depression and anxiety.  Thus, the 
Board finds that there is no medical evidence of a chronic 
acquired psychiatric condition, to include depression and 
anxiety during service.

Although the Veteran is certainly competent to state that he 
experienced feelings of fear during service, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Layno, 6 Vet. App. at 469, Rucker v. Brown, 10 
Vet. App. 67 (1997).  Thus, while the Board finds credible 
evidence to establish that the Veteran experienced feelings 
of fear during service, there is no probative evidence of 
record indicating that such feelings of fear, or any in-
service event, resulted in an acquired psychiatric condition, 
to include depression and anxiety, during service.

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability, the Board notes that there 
is no such nexus.

As discussed above, as there is no evidence of record 
indicating an in-service event, injury, or disease related to 
the Veteran's acquired psychiatric condition, to include 
depression and anxiety, and no evidence of treatment for 
symptoms of the same for many years after separation from 
service, a VA examination is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

There are no private treatment records as to the Veteran's 
acquired psychiatric condition, to include depression and 
anxiety.  Also as discussed above, subsequent to the February 
2009 hearing before the Board, the record was held open for 
the length of time requested by the Veteran's representative 
in order for the Veteran to obtain his private treatment 
records or submit a VA Form 4142, Authorization and Consent 
to Release Information to the VA.  However, the Veteran did 
not submit such private treatment records or VA Form.  As a 
result, any information that may have been obtained, and 
possibly would have been beneficial to the Veteran's claim, 
is not of record.  The Board reminds the Veteran that the 
duty to assist is not a one-way street.  If a Veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and an acquired 
psychiatric condition, to include depression and anxiety, 
service connection for same is not warranted.  

In sum, the Board finds the only evidence relating the 
Veteran's acquired psychiatric condition, to include 
depression and anxiety, to service is the Veteran's own 
statements.  The Board notes that the Veteran is competent to 
describe symptomatology he experiences with his own senses.  
See Layno, 6 Vet. App. at 469.  However, the Veteran's 
opinion as to a medical matter is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

In this case, service connection is not warranted on a direct 
basis.  There is no evidence of record indicating that the 
Veteran's acquired psychiatric condition, to include 
depression and anxiety, began in or was aggravated by 
service.  There is no record of any continuous symptoms from 
the time of the Veteran's separation from service onward.  
Rather, the record establishes that more than 48 years after 
separation from service, the Veteran was prescribed 
medication for depression.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Additionally, while the Veteran's acquired psychiatric 
condition, to include depression and anxiety, is a condition 
for which presumptive service connection may be granted, 
service connection is not warranted on a presumptive basis in 
this case because such did not manifest to a compensable 
degree within one year of separation from service.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include depression and anxiety, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus, to include as secondary to 
service-connected otitis externa, is denied.

Service connection for an acquired psychiatric condition, to 
include depression and anxiety, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


